Citation Nr: 1513123	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to October 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for PTSD.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that claim.

3.  Affording the Veteran the benefit of the doubt, his PTSD was caused by an in-service event and is related to active service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims, which is not prejudicial to the Veteran, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the August 2004 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the August 2004 denial, the Veteran did not have a diagnosis of PTSD from a VA physician and his PTSD stressors had not been confirmed.  In an August 2006 mental health assessment note, the Veteran was diagnosed with PTSD by a VA physician.  Additionally, the Board notes that on July 13, 2010, new relaxed standards for stressor verification became effective and the Veteran's claimed stressors of exposure to hostile military and terrorist actions were conceded.  38 C.F.R. § 3.304(f)(3) (2014).  This evidence was not before the AOJ in August 2004, moreover, this evidence is not cumulative or redundant evidence then of record and it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since August 2004 decision and the claim must be reopened.

III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence of a current diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2014); see 75 Fed. Reg. 39843 (July 13, 2010).

IV.  Analysis

The Veteran satisfies the first threshold element of service connection for PTSD, medical evidence of a current diagnosis of PTSD.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an August 2006 mental health assessment note, the Veteran was diagnosed with PTSD.

The Veteran satisfies the second threshold element of service connection for PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In a March 2010 statement, the Veteran noted that while stationed in the Republic of Vietnam, he and his unit were subjected to periodic mortar attacks, small arms fire, and sniper attacks.  He wrote that he was "constantly on edge because of the uncertainty, not knowing when the next attack would come."  He also wrote that while stationed at Bien Hoa, he was in the room next to his First Sergeant's when  someone threw a grenade into his sergeant's room and killed another soldier who was sleeping there that night.  The Board has determined that the Veteran's experiences qualify as "fear of hostile military or terrorist activity," and satisfy the stressor element of service connection for PTSD.  38 C.F.R. § 3.304 (f)(3) (2014); see 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran satisfies the third threshold element for service connection for PTSD, a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  As noted previously, in an August 2006 mental health assessment note, the Veteran was diagnosed with PTSD by a VA physician.  In an August 2010 Compensation and Pension (C&P) examination report, the examiner wrote that there were no findings from the current examination indicating that the Veteran should be regarded as unable to manage his interests and benefits.  Additionally, the examiner noted that the Veteran did not report sufficient symptoms to meet the diagnostic criteria for PTSD.  The Board notes that in a March 2012 rating decision, the Veteran was found to be not competent to handle disbursement of funds.  

As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, he has a current diagnosis of PTSD which is related to his military service, and service connection is warranted.  38 C.F.R. §§ 3.102, 3.304(f) (2014); See also Cohen v. Brown, 10 Vet. App. 128 (1997).


ORDER

The claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


